UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Robert T. Burns, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrant’s telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2012 Date of reporting period: October 17, 2011 (commencement of operations) to July 31, 2012. Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Annual report 7 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers’ inability to decisively solve problems ranging from deep structural issues in Europe’s economy to China’s fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. The short-term performance of a relatively new fund is not necessarily indicative of its long-term prospects. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. See pages 5 and 10–11 for additional performance information. Performance of class A shares assumes reinvestment of distributions and does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. The fund had expense limitations during the period, without which returns would have been lower. 4 Interview with your fund’s portfolio managers Putnam Short Duration Income Fund was launched in October2011. How would you characterize the fund’s performance since then? Michael: I am pleased to report that since inception the fund’s class A shares returned 0.53%. In general, we seek to position the fund to pursue a higher return than is typical in the money-market fund universe. We also seek to achieve those returns with less risk than is typical of funds in the short- and ultra-short-term bond space, but, of course, in up markets that generally means lower returns. The fund’s class A share net asset value [NAV] at inception was $10.00, and it has not dropped below that level. The class A NAV’s high during the reporting period was $10.02, so we have been satisfied with the level of stability we’ve been able to achieve thus far. What was the investment environment like during the period? Joanne: Uncertainty persisted during much of the period as the significant macroeconomic challenges facing the United States and Europe continued to weigh on investor confidence. In April and May, investors moved to a decidedly “risk-off” stance, and stock prices tumbled amid a large-scale flight to quality. U.S. Treasury rates declined steadily throughout the period, with the benchmark 10-year rate bottoming at 1.43% in late July. This comparison shows your fund’s performance in the context of broad market indexes for the period 10/17/11 (commencement of operations) to 7/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. 5 Against this backdrop, high-quality, short-term debt instruments such as those the fund invests in continued to see solid demand, which contributed to performance. What are some of the key differences between Putnam Short Duration Income Fund and a traditional money market fund? Michael: Money market funds are a highly regulated type of investment governed by the Securities and Exchange Commission’s Rule 2a-7 under the Investment Company Act of 1940. That rule dictates what types of securities a money market fund can invest in based on a number of criteria, including credit quality and maturity, among other factors. Rule 2a-7 has been used to regulate money market funds since the 1980s. Over the past few years, the rule has been revised to further restrict the characteristics of securities that are eligible for investment. For example, in 2010, the limit on the weighted average maturity of money market funds was decreased from 90 days to 60 days. Putnam Short Duration Income Fund is not governed by this rule and as a result, is able to invest in a broader range of sectors and securities that may offer greater income potential without, in our view, generating significantly more risk. The other key difference is how the fund calculates its NAV, or share price. Most money market funds seek to offer a stable NAV of $1.00 per share that is designed to remain unchanged over time. While there is no guarantee that money market funds will achieve this goal, this stability is one of their key selling points. As I alluded to earlier, the fund offers a floating NAV based on the Credit qualities are shown as a percentage of net assets as of 7/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 market value of the assets in the portfolio. While some fluctuation in NAV is to be expected, it is our goal to limit the volatility in the fund’s share price, and I am happy to report we have been relatively successful to date on this front. How did you position the fund during the period? Joanne: As Michael mentioned, we have greater flexibility in structuring the fund than is available to money market funds. One way we take advantage of this flexibility is by owning securities with somewhat longer maturities and other positions with marginally lower credit quality. For example, money market funds must own securities with a credit rating of “A” or higher, and cannot own debt with maturities longer than 13months. By taking on slightly more risk in both maturity and credit quality, our belief is that the fund has the potential to outperform the cash markets while maintaining a low-volatility profile. And this was the case during the reporting period. One way we mitigate the risks in the fund is by counterbalancing them. Specifically, the BBB-rated securities we own — which tend to offer higher yields because they represent greater credit risk — are generally Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 7 shorter-dated securities, so they entail relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio are typically longer dated. Moreover, one of the added benefits of holding highly rated securities with maturities of more than 13months is that we often will see an increase in demand for these holdings as their final maturity date approaches and the securities become eligible for purchase by money market funds. In terms of our tactical approach during the period, we shifted the fund to a somewhat more conservative stance in the spring, which helped returns as investors again shied away from risk. We maintained a low duration, which is a measure of the fund’s sensitivity to interest-rate changes. During the period, the fund’s duration ranged from about 0.33 to 0.50 years, shorter than the fund’s maximum allowable duration of 1.00. The vast majority of holdings were U.S. securities, but the fund held small allocations to the United Kingdom, Australia, and Canada, while generally avoiding eurozone countries, given the uncertainty and volatility in those markets. In terms of sector positioning, nearly two thirds of the portfolio was invested in investment-grade corporate bonds at the end of July, and the majority of those holdings were financial companies, which generally tend to be among the larger and most common issuers in the short-term debt space in which the fund invests. The fund’s second-largest sector position was in commercial paper, which is unsecured corporate debt with a maturity of less than one year. In choosing securities, our analysts perform extensive bottom-up, fundamental research on the issuing companies. As a result, we have a high degree of conviction in the securities we own and in the companies’ ability to make timely interest and principal payments. That analysis paid off for shareholders during the period, as our corporate debt holdings performed in line with our expectations and contributed positively to fund performance. What is your outlook for the remainder of 2012? Michael: As I mentioned in the semiannual report six months ago, a significant amount of uncertainty continues to affect the market. In our opinion, the sovereign debt situation in Europe remains highly fluid, and the implications for the global financials sector and other economies are difficult to predict. While we are optimistic that U.S. economic data will continue to improve, volatility in both the stock and bond markets is likely to persist in the near term. Against that backdrop, we believe the fund’s conservative approach offers an attractive solution to investors seeking limited volatility. Thank you, Michael and Joanne, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund’s portfolio managers are Kevin F. Murphy and Raman Srivastava, CFA. IN THE NEWS Speculation is high that additional mone tary easing may soon be in the works. The U.S. Federal Reserve has engaged in unprecedented attempts to stimulate the economy since the onset of the global financial crisis, beginning with two rounds of bond buying called “quantitative easing.” Dubbed “QE1” and “QE2” in the press, these large-scale expansions of the Fed’s balance sheets were followed by a program called “Operation Twist,” by which the Fed sells short-term debt on its books and uses the proceeds to purchase longer-term Treasuries and mortgage-backed securities. The goal of these programs has been to inject liquidity into the markets and drive down interest rates. Some market watchers believe “QE3” may be around the corner, this time aimed specifically at reducing today’s already-low mortgage rates. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for the period ended July31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for the period ended 7/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 0.53% 0.20% 0.20% 0.49% 0.20% 0.67% 0.67% 0.67% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge or generally have a CDSC. Performance for Class R5 and class R6 shares (available to qualified employee-benefit plans only) prior to their inception is derived from the historical performance of class Y shares. For a portion of the period, the fund had expense limitations, without which returns would have been lower. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Comparative index returns For the period ended 7/31/12 BofA Merrill Lynch Lipper Ultra-Short U.S. Treasury Bill Index Obligation Funds* Life of fund 0.06% 1.35% Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * For the life-of-fund period ended 7/31/12, there were 86 funds in this Lipper category. 10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B, C, M, R, R5, R6, and Y shares would have been valued at $10,020, $10,020, $10,049, $10,020, $10,066, $10,066, and $10,067, respectively. Fund price and distribution information For the period ended 7/31/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 8 8 8 8 8 1 1 8 Income $0.031 $0.008 $0.008 $0.028 $0.008 $0.004 $0.004 $0.038 Capital gains — Total Share value at net asset value 10/17/11* $10.00 $10.00 $10.00 $10.00 $10.00 — — $10.00 7/2/12† — $10.02 $10.02 — 7/31/12 10.02 10.01 10.01 10.02 10.01 10.03 10.03 10.03 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. † Inception date of class R5 and R6 shares. Fund performance as of most recent calendar quarter Total return for period ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) Life of fund 0.40% 0.10% 0.10% 0.45% 0.10% 0.53% 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Estimated net expenses for the fiscal year ended 7/31/12* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Estimated total annual operating expenses for the fiscal year ended 7/31/12 1.18% 1.58% 1.58% 1.23% 1.58% 1.18% 1.11% 1.08% Annualized expense ratio for the six-month period ended 7/31/12† 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/13. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 7/31/12, may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2012, (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)) to July 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $1.99 $3.98 $3.98 $2.24 $3.98 $0.24‡ $0.24‡ $1.49 Ending value (after expenses) $1,004.60 $1,001.80 $1,001.80 $1,004.30 $1,001.80 $1,001.30 $1,001.30 $1,005.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 2/1/12 to 7/31/12, they would have been higher. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July31, 2012, use the following calculation method. To find the value of your investment on February1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment from 2/1/12 (or, in the case of class R5 and R6 shares, from 7/3/12 (commencement of operations)) to 7/31/12, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.01 $4.02 $4.02 $2.26 $4.02 $0.24‡ $0.24‡ $1.51 Ending value (after expenses) $1,022.88 $1,020.89 $1,020.89 $1,022.63 $1,020.89 $1,003.72 $1,003.72 $1,023.37 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/12 (for class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 7/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 2/1/12 to 7/31/12, they would have been higher. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a 14 fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330 You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 16 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts generally have been in effect for two years — since January or, for a few funds, February 2010. For the majority of the open-end funds, the Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. In the case of your fund, which is a new fund that did not commence operations until October 2011, the Trustees approved the new management contract in June 2011. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years (less for your fund, which only commenced operation in October 2011), and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of 17 management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses, and acquired fund fees and expenses). In addition, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (exclusive of brokerage, interest, taxes, investment-related and extraordinary expenses, payments under the fund’s distribution plan and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.30% of the fund’s average net assets through at least November 30, 2013. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered 18 the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods (in the case of your fund, which had only recently commenced operations, the Trustees considered its investment performance from the fund’s inception in October 2011 through December 2011) and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its internal benchmark, for the period measuring from its inception on October 17, 2011 through December 31, 2011. Putnam Short Duration Income Fund’s class A shares’ return net of fees and expenses was positive and approximated the benchmark return over the life-of-funds period ended December 31, 2011. Because your fund had been operational for less than one year, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that 19 vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Short Duration Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Short Duration Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2012, and the related statement of operations for the period from October 17, 2011 (date of operations commencement) to July 31, 2012, the statements of changes in net assets for the period from October 17, 2011 (date of operations commencement) to July 31, 2012, the financial highlights for share classes A, B, C, M, R, and Y for the period from October 17, 2011 (date of operations commencement) to July 31, 2012, and the financial highlights for share classes R5 and R6 for the period from July 3, 2012 (date of operations commencement) to July 31, 2012. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short Duration Income Fund as of July 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 19, 2012 22 The fund’s portfolio 7/31/12 CORPORATE BONDS AND NOTES (65.2%)* Principal amount Value Banking (21.1%) American Express Bank FSB sr. unsec. notes 5 1/2s, 2013 $295,000 $304,320 American Express Centurion Bank sr. unsec. unsub. notes 5.55s, 2012 200,000 205,472 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes 2.4s, 2013 (Australia) 1,505,000 1,516,153 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub notes FRN 1.198s, 2014 (Australia) 150,000 150,529 Bank of America Corp. sr. unsec. notes 4.9s, 2013 286,000 291,652 Bank of America Corp. sr. unsec. notes 4 7/8s, 2013 300,000 304,152 Bank of America Corp. sr. unsec. unsub. notes FRN 0.968s, 2012 800,000 799,972 Bank of Montreal sr. unsec. unsub notes FRN 0.917s, 2014 (Canada) 180,000 180,564 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 4.95s, 2012 700,000 707,822 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes FRN 0.717s, 2014 700,000 699,752 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.725s, 2014 240,000 240,135 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes 2.6s, 2013 (Japan) 400,000 405,135 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes 1.6s, 2013 (Japan) 500,000 502,625 Bank One Corp. unsec. sub. notes 5 1/4s, 2013 300,000 311,998 Barclays Bank PLC sr. unsec. unsub notes FRN 1.496s, 2014 (United Kingdom) 315,000 314,550 Barclays Bank PLC sr. unsec. unsub. 2 3/8s, 2014 (United Kingdom) 300,000 300,591 Barclays Bank PLC sr. unsec. unsub. notes 5.45s, 2012 (United Kingdom) 100,000 100,490 Barclays Bank PLC sr. unsec. unsub. notes 2 1/2s, 2013 (United Kingdom) 1,000,000 1,006,772 BB&T Corp. sr. unsec. notes 5.7s, 2014 150,000 162,265 BB&T Corp. unsec. sub. notes 4 3/4s, 2012 1,000,000 1,006,721 Capital One Financial Corp. sr. unsec. unsub notes 6 1/4s, 2013 250,000 265,095 Citigroup, Inc. sr. unsec. notes FRN 2.467s, 2013 600,000 602,856 Citigroup, Inc. sr. unsec. notes FRN 1.906s, 2014 300,000 298,522 Citigroup, Inc. sr. unsec. unsub notes FRN 0.746s, 2014 700,000 679,389 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 160,000 167,097 Commonwealth Bank of Australia 144A sr. unsec. notes FRN 1.198s, 2014 (Australia) 800,000 800,919 Commonwealth Bank of Australia 144A sr. unsec. notes FRN 1.018s, 2013 (Australia) 160,000 160,462 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,050,000 1,091,228 Fifth Third Bank/Ohio sr. unsec. notes FRN 0.576s, 2013 750,000 746,538 HSBC Bank PLC 144A FRN 0.916s, 2012 (United Kingdom) 200,000 200,067 HSBC Bank PLC 144A sr. unsec. notes 1 5/8s, 2013 (United Kingdom) 200,000 201,381 23 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Banking cont. HSBC Bank PLC 144A sr. unsec. sub. notes FRN 1.255s, 2014 (United Kingdom) $750,000 $751,149 HSBC Finance Corp. sr. unsec. notes FRN 0.818s, 2012 225,000 224,989 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2012 (United Kingdom) 500,000 507,812 ING Bank NV 144A sr. unsec. notes FRN 1.518s, 2013 (Netherlands) 600,000 600,093 JPMorgan Chase & Co. sr. unsec. notes FRN 1.518s, 2015 500,000 498,767 JPMorgan Chase & Co. unsec. sub. notes 5 3/4s, 2013 200,000 203,925 JPMorgan Chase & Co. unsec. sub. notes 5 1/8s, 2014 300,000 320,936 KeyCorp sr. unsec. unsub notes Ser. MTN, 6 1/2s, 2013 1,175,000 1,225,492 Marshall & Ilsley Bank sr. unsec. sub. notes 5 1/4s, 2012 205,000 205,851 National Australia Bank, Ltd. 144A notes FRN 1.166s, 2013 (Australia) 520,000 521,354 National Australia Bank, Ltd. 144A sr. unsec. notes 1.7s, 2013 (Australia) 100,000 100,653 National Australia Bank, Ltd. 144A sr. unsec. unsub notes FRN 1.398s, 2014 (Australia) 520,000 521,389 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 250,000 249,840 National City Bank unsec. sub. bonds 4 5/8s, 2013 732,000 752,206 Nordea Bank AB 144A sr. unsec. notes FRN 1.355s, 2014 (Sweden) 1,000,000 1,001,172 Nordea Bank AB 144A sr. unsec. unsub. notes 1 3/4s, 2013 (Sweden) 196,000 196,457 Northern Trust Corp. sr. unsec. unsub notes 4 5/8s, 2014 438,000 466,263 Rabobank Nederland sr. unsec. unsub. notes 3s, 2012 (Netherlands) 345,000 348,536 Royal Bank of Canada sr. unsec. notes FRN 1.147s, 2014 (Canada) 900,000 907,205 Royal Bank of Canada sr. unsec. unsub. notes FRN Ser. MTN1, 0.755s, 2014 (Canada) 570,000 571,082 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 850,000 858,280 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes FRN 2.887s, 2013 (United Kingdom) 810,000 810,870 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 1,435,000 1,437,122 Standard Chartered PLC 144A sr. unsec. notes FRN 1.417s, 2014 (United Kingdom) 1,150,000 1,149,735 State Street Corp. sr. unsec. unsub. notes FRN 0.818s, 2014 795,000 797,528 Sumitomo Mitsui Banking Corp. sr. unsec. notes 1.35s, 2015 (Japan) 1,000,000 999,822 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes 4 7/8s, 2014 (Sweden) 455,000 483,040 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes FRN 1.468s, 2012 (Sweden) 355,000 356,140 Swetbank Hypotek AB 144A bank guaranty unsub. notes 0.911s, 2014 (Sweden) 1,110,000 1,108,252 24 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Banking cont. Toronto-Dominion Bank sr. unsec. unsub. notes FRN 0.755s, 2014 (Canada) $1,295,000 $1,299,557 UBS AG/Jersey Branch 144A bank guaranty sr. notes 1 7/8s, 2015 (United Kingdom) 640,000 644,356 UBS AG/Stamford CT sr. unsec. notes FRN 0.868s, 2012 300,000 300,011 UFJ Finance Aruba AEC bank guaranty sub. notes 6 3/4s, 2013 (Japan) 250,000 261,577 US Bank NA unsec. sub. notes 4.95s, 2014 350,000 378,576 US Bank NA unsec. sub. notes FRN 0.735s, 2014 1,350,000 1,341,300 US Bank National Association unsec. sub. notes 6.3s, 2014 148,000 159,583 Wachovia Bank NA sr. unsec. sub. notes FRN Ser. BKNT, 0.917s, 2014 852,000 833,556 Wells Fargo & Co. sr. notes FRN 1.381s, 2015 1,000,000 1,001,395 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 90,000 91,028 Westpac Banking Corp. 144A sr. unsec. notes FRN 1.191s, 2014 (Australia) 1,500,000 1,501,850 Basic materials (2.2%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 895,000 938,824 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 471,000 484,292 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN 0.737s, 2014 (Australia) 1,117,000 1,119,547 Dow Chemical Co. (The) sr. unsec. notes 6s, 2012 1,124,000 1,137,320 E.I. du Pont de Nemours & Co. sr. unsec. notes 4 3/4s, 2012 250,000 256,322 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.888s, 2014 315,000 317,396 Capital goods (3.6%) Boeing Co. (The) sr. unsec. unsub. notes 5 1/8s, 2013 494,000 506,162 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.768s, 2013 350,000 351,426 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.751s, 2014 1,290,000 1,295,658 Caterpillar Financial Services Corp. sr. unsec. unsub. notes Ser. MTN, 4.9s, 2013 152,000 158,581 John Deere Capital Corp. sr. unsec. notes FRN 0.699s, 2014 1,000,000 1,000,000 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.861s, 2013 564,000 566,511 Staples, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 1,249,000 1,262,876 United Technologies Corp. sr. unsec. unsub. notes FRN 0.737s, 2013 1,700,000 1,702,406 Communication services (2.0%) British Telecommunications PLC sr. unsec. unsub. notes FRN 1.593s, 2013 (United Kingdom) 500,000 500,000 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,400,000 1,515,564 Verizon Communications, Inc. sr. unsec. notes 5 1/4s, 2013 579,000 597,747 25 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Communication services cont. Verizon New England, Inc. sr. unsec. debs. Ser. C, 4 3/4s, 2013 $300,000 $315,324 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 880,000 901,620 Consumer cyclicals (5.0%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes FRN 1.668s, 2013 836,000 841,224 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.7s, 2014 500,000 567,978 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 1,365,000 1,395,447 Marriott International, Inc. sr. unsec. notes 5 5/8s, 2013 343,000 351,512 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. unsub notes 7 7/8s, 2014 1,000,000 1,137,958 Target Corp. sr. unsec. notes FRN 0 5/8s, 2014 791,000 793,406 Target Corp. sr. unsec. notes FRN 0.499s, 2013 300,000 300,359 Toyota Motor Credit Corp. sr. unsec. unsub notes 0 7/8s, 2015 1,000,000 999,476 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.667s, 2013 300,000 300,752 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRB 1.068s, 2013 (Germany) 600,000 600,401 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRN 1.218s, 2014 (Germany) 405,000 405,352 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes 1 7/8s, 2014 (Germany) 300,000 304,149 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes 1 5/8s, 2013 (Germany) 260,000 261,660 Walt Disney Co. (The) sr. unsec. unsub notes 4 1/2s, 2013 1,299,000 1,368,569 Consumer finance (2.1%) American Express Co. sr. unsec. notes 4 7/8s, 2013 497,000 514,736 American Express Credit Corp. sr. unsec. notes FRN 1.947s, 2013 100,000 101,264 American Express Credit Corp. sr. unsec. sub. notes FRN 1.568s, 2015 600,000 600,000 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.836s, 2012 900,000 901,070 American Honda Finance Corp. 144A unsec. bonds 0.916s, 2014 400,000 400,000 Capital One Bank sr. unsec. sub. notes 6 1/2s, 2013 1,510,000 1,574,406 Consumer staples (5.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.815s, 2014 1,290,000 1,296,803 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3s, 2012 330,000 334,237 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes FRN 0.998s, 2014 203,000 203,986 Cargill, Inc. 144A sr. unsec. notes 5.6s, 2012 625,000 628,954 Cargill, Inc. 144A sr. unsec. notes 4 3/8s, 2013 125,000 128,572 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.418s, 2014 300,000 300,000 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 5s, 2013 125,000 130,780 26 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Consumer staples cont. Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) $900,000 $946,966 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5.2s, 2013 (United Kingdom) 405,000 414,308 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 875,000 914,005 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 400,000 405,294 Kraft Foods, Inc. sr. unsec. unsub. notes FRN 1.333s, 2013 1,195,000 1,200,045 Kroger Co. (The) company guaranty sr. unsec. notes 5s, 2013 1,300,000 1,338,905 McDonald’s Corp. sr. unsec. notes Ser. MTN, 0 3/4s, 2015 700,000 698,188 PepsiAmericas, Inc. company guaranty sr. unsec unsub. notes 4 3/8s, 2014 748,000 790,514 PepsiCo, Inc. sr. unsec. notes 4.65s, 2013 591,000 604,059 Yale University sr. unsec. unsub notes Ser. MTN, 2.9s, 2014 760,000 798,192 Energy (1.8%) EnCana Corp. sr. unsec. unsub. notes 4 3/4s, 2013 (Canada) 1,575,000 1,639,559 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 325,000 329,710 Petro-Canada, Ltd. sr. unsec. unsub. notes 4s, 2013 (Canada) 238,000 245,059 Statoil ASA 144A company guaranty sr. unsec unsub. notes 5 1/8s, 2014 (Norway) 550,000 591,717 Total Capital Canada Ltd. company guaranty sr. unsec. unsub. notes FRN 0.557s, 2013 (Canada) 707,000 707,391 Financial (1.9%) GATX Corp. notes 4 3/4s, 2012 289,000 290,886 General Electric Capital Corp. sr. unsec. notes FRN 1.298s, 2013 500,000 499,952 General Electric Capital Corp. sr. unsec. unsub notes FRN 1.491s, 2015 500,000 500,000 General Electric Capital Corp. sr. unsec. unsub. notes FRN 0.468s, 2013 100,000 98,991 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN, 1.09s, 2014 598,000 597,605 Westfield Group 144A company guaranty sr. unsec. unsub. notes 5.4s, 2012 1,626,000 1,638,165 Health care (0.7%) GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. bonds 0 3/4s, 2015 (United Kingdom) 400,000 399,062 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4.85s, 2013 923,000 954,448 Insurance (5.6%) Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 1,029,000 1,069,301 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,035,182 Lincoln National Corp. sr. unsec. unsub. notes 5.65s, 2012 1,000,000 1,003,394 Mass Mutual Global Funding II 144A sr. notes FRN 0.627s, 2013 180,000 179,293 Mass Mutual Global Funding II 144A sr. unsub. notes FRN 0.835s, 2014 148,000 148,389 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 185,000 186,845 MetLife Institutional Funding II 144A notes FRN 1.361s, 2014 500,000 501,776 27 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Insurance cont. Metropolitan Life Global Funding I 144A notes FRN 1.208s, 2014 $375,000 $375,855 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.868s, 2013 500,000 500,000 Monumental Global Funding II 144A sr. unsub. notes FRN 0.621s, 2013 400,000 397,782 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/2s, 2013 850,000 879,345 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 385,000 404,842 New York 144A sr. notes 4.65s, 2013 650,000 670,442 New York Life Global Funding 144A notes FRN 0.721s, 2014 500,000 500,331 New York Life Global Funding 144A unsec. notes FRN 0.491s, 2012 300,000 300,073 Pricoa Global Funding I 144A sr. notes FRN 0.661s, 2013 795,000 792,262 Principal Life Global Funding II 144A company guaranty sr. notes FRN 1.08s, 2014 500,000 500,000 Principal Life Income Funding Trusts company guaranty sr. notes Ser. MTN, 5.3s, 2013 350,000 361,517 Prudential Financial, Inc. sr. unsec. unsub notes Ser. MTN, 5.15s, 2013 470,000 478,904 Prudential Financial, Inc. sr. unsec. unsub notes Ser. MTN, 3 5/8s, 2012 500,000 501,736 Investment banking/Brokerage (0.7%) Credit Suisse First Boston USA, Inc. bank guaranty sr. unsec. unsub. notes 5 1/2s, 2013 100,000 105,121 Credit Suisse Guernsey bank guaranty sr. unsec. unsub. notes FRN 0.708s, 2013 440,000 438,762 Credit Suisse Guernsey, Ltd. 144A bank guaranty sr. notes 1 5/8s, 2015 (United Kingdom) 500,000 503,058 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 350,000 355,373 Miscellaneous (0.1%) SSIF Nevada LP 144A bank guaranty sr. unsec. unsub. notes FRN 1.155s, 2014 270,000 268,736 Real estate (6.8%) AvalonBay Communities, Inc. sr. unsec. unsub. notes 6 1/8s, 2012 1,250,000 1,266,703 Boston Properties, LP sr. unsec. notes 6 1/4s, 2013 R 526,000 545,156 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 R 225,000 249,703 Camden Property Trust sr. unsec. unsub. notes 5 7/8s, 2012 R 1,500,000 1,524,132 Duke Realty Corp. sr. unsec. unsub notes 5 7/8s, 2012 R 1,000,000 1,001,957 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 291,000 300,117 ERP Operating LP sr. unsec. notes 5 1/2s, 2012 R 1,150,000 1,159,077 ERP Operating LP sr. unsec. notes 5.2s, 2013 R 750,000 769,728 HCP, Inc. sr. unsec. notes Ser. MTN, 5 5/8s, 2013 R 150,000 153,764 HCP, Inc. sr. unsec. unsub notes 2.7s, 2014 R 1,246,000 1,263,992 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 R 656,000 710,069 Hospitality Properties Trust sr. unsec. notes 6 3/4s, 2013 R 600,000 607,230 Post Apartment Homes LP sr. unsec. unsub. notes 6.3s, 2013 500,000 518,316 28 CORPORATE BONDS AND NOTES (65.2%)* cont. Principal amount Value Real estate cont. ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 $400,000 $410,000 Realty Income Corp. sr. unsec. notes 5 3/8s, 2013 R 500,000 510,261 Shurgard Storage Centers, Inc. sr. unsec. notes 5 7/8s, 2013 R 300,000 309,072 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 R 397,000 432,633 Simon Property Group LP sr. unsec. unsub. notes 5 5/8s, 2014 R 500,000 541,888 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 819,000 865,489 Technology (2.0%) Hewlett-Packard Co. sr. unsec. notes FRN 2.95s, 2012 200,000 200,178 Hewlett-Packard Co. sr. unsec. unsub. notes 0.593s, 2012 1,535,000 1,535,011 IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 835,000 894,444 IBM Corp. sr. unsec. unsub. notes 1s, 2013 500,000 502,501 Western Union Co. (The) sr. unsec. unsub. notes FRN 1.048s, 2013 635,000 637,492 Utilities and power (3.8%) CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 390,000 407,787 Cleveland Electric Illuminating Co. (The) sr. unsec. notes 5.65s, 2013 208,000 220,798 DTE Energy Co. sr. unsec. unsub notes 7 5/8s, 2014 1,201,000 1,337,827 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.9s, 2013 1,000,000 1,035,961 Georgia Power Co. sr. unsec. unsub notes FRN 0.725s, 2013 400,000 400,086 Georgia Power Co. sr. unsec. unsub. notes FRN 0.788s, 2013 205,000 205,174 Great Plains Energy, Inc. sr. unsec. unsub notes 2 3/4s, 2013 450,000 456,512 Kinder Morgan Energy Partners LP sr. unsec. notes 5 1/8s, 2014 250,000 271,679 MidAmerican Energy Holdings Co. sr. unsec. notes 5 7/8s, 2012 750,000 756,616 Northern States Power Co. sr. notes 8s, 2012 287,000 288,478 Pacific Gas & Electric Co. sr. unsec. unsub. notes FRN 0.917s, 2012 345,000 345,419 PSI Energy, Inc. sr. unsec. notes 5s, 2013 400,000 418,594 Public Service Co. of Colorado sr. bonds 7 7/8s, 2012 426,000 431,186 Southern Co. (The) sr. unsec. unsub notes 4.15s, 2014 115,000 121,640 Westar Energy, Inc. bonds 6s, 2014 500,000 546,128 Total corporate bonds and notes (cost $125,537,205) COMMERCIAL PAPER (22.4%)* Maturity Principal Yield (%) date amount Value Abbey National North America, LLC 0.651 8/21/12 $720,000 $719,740 ABN AMRO Group NV (Netherlands) 0.461 8/29/12 1,000,000 999,642 Arrow Electronics, Inc. 144A 0.800 8/10/12 500,000 499,900 Arrow Electronics, Inc. 144A 0.851 8/20/12 1,000,000 999,551 Avon Capital Corp. 0.921 8/15/12 1,000,000 999,642 Avon Capital Corp. 0.901 8/3/12 600,000 599,970 AXA Financial, Inc. 144A 0.712 8/16/12 350,000 349,896 Bacardi Corp. 144A 0.450 8/15/12 700,000 699,878 Bacardi Corp. 144A 0.440 8/1/12 600,000 600,000 29 COMMERCIAL PAPER (22.4%)* cont. Maturity Principal Yield (%) date amount Value BMW U.S. Capital, LLC 0.453 7/23/13 $1,000,000 $1,000,000 BP Capital Markets PLC (United Kingdom) 0.632 1/3/13 800,000 797,830 BP Capital Markets PLC (United Kingdom) 0.531 8/7/12 330,000 329,728 British Telecommunications PLC (United Kingdom) 1.107 10/29/12 325,000 324,116 British Telecommunications PLC (United Kingdom) 1.542 5/14/13 800,000 790,348 COFCO Capital Corp. 0.400 8/16/12 1,000,000 999,833 Daimler Finance North America, LLC 0.956 2/7/13 400,000 397,994 Daimler Finance North America, LLC 0.571 10/16/12 500,000 499,398 Danske Corp. (Denmark) 0.510 8/20/12 500,000 499,865 Danske Corp. (Denmark) 0.519 8/6/12 1,100,000 1,099,921 Devon Energy Corp. 0.380 8/10/12 1,500,000 1,499,858 DnB Bank ASA (Norway) 0.360 8/30/12 350,000 349,899 DnB Bank ASA (Norway) 0.300 8/21/12 400,000 399,933 DTE Energy Co. 144A 0.410 8/7/12 703,000 702,952 Duke Energy Corp. 144A 0.541 10/3/12 1,000,000 999,055 Duke Energy Corp. 144A 0.430 8/1/12 400,000 400,000 Ford Motor Credit Co., LLC 1.307 11/16/12 500,000 498,068 Ford Motor Credit Co., LLC 1.182 8/24/12 500,000 499,623 Ford Motor Credit Co., LLC 1.132 8/15/12 226,000 225,901 ING America Insurance Holding, Inc. 0.951 8/20/12 400,000 399,799 ING America Insurance Holding, Inc. 0.900 8/2/12 750,000 749,981 Macquarie Bank, Ltd. 144A (Australia) 0.631 8/1/12 600,000 600,000 Macquarie Bank, Ltd. 144A (Australia) 0.651 9/4/12 900,000 899,448 Marriot International, Inc./DE 0.420 8/7/12 500,000 499,965 Mizuho Funding, LLC 0.501 8/23/12 300,000 299,908 Nationwide Building Society (United Kingdom) 0.551 10/22/12 350,000 349,562 Nationwide Building Society (United Kingdom) 0.551 8/29/12 1,000,000 999,572 Nissan Motor Acceptance Corp. 0.430 8/6/12 1,250,000 1,249,925 Northeast Utilities 144A 0.440 8/7/12 500,000 499,963 PB Finance (Delaware), Inc. 0.751 9/19/12 500,000 499,490 PB Finance (Delaware), Inc. 0.881 8/23/12 350,000 349,812 PB Finance (Delaware), Inc. 0.650 8/15/12 950,000 949,760 Prudential PLC (United Kingdom) 0.702 11/15/12 600,000 598,763 Safeway, Inc. 0.851 8/28/12 1,500,000 1,499,044 Skandinaviska Enskilda Banken AB (Sweden) 0.510 8/9/12 450,000 450,000 Skandinaviska Enskilda Banken AB (Sweden) 0.481 10/25/12 1,000,000 998,867 Suncorp Group, Ltd. (Australia) 0.470 9/12/12 400,000 399,781 Suncorp Group, Ltd. (Australia) 0.450 8/16/12 1,000,000 999,813 Swedbank (Sweden) 0.521 9/25/12 400,000 399,682 TransCanada Pipelines, Ltd. (Canada) 0.450 8/16/12 800,000 799,850 TransCanada Pipelines, Ltd. (Canada) 0.450 8/8/12 1,000,000 999,913 Tyco International Finance SA (Luxembourg) 0.410 8/15/12 1,500,000 1,499,761 Virginia Electric Power 0.420 8/14/12 1,200,000 1,199,818 Vodafone Group PLC (United Kingdom) 1.026 2/15/13 400,000 397,756 Vodafone Group PLC (United Kingdom) 0.981 12/20/12 1,100,000 1,095,797 30 COMMERCIAL PAPER (22.4%)* cont. Maturity Principal Yield (%) date amount Value Volvo Treasury AB (Sweden) 0.651 10/26/12 $400,000 $399,379 Volvo Treasury AB (Sweden) 0.641 9/10/12 600,000 599,573 Volvo Treasury AB (Sweden) 0.631 9/4/12 725,000 724,569 Westar Energy, Inc. 0.450 8/13/12 800,000 799,880 Whirlpool Corp. 0.921 9/4/12 1,000,000 999,131 Xerox Corp. 0.773 8/6/12 1,150,000 1,149,850 Total commercial paper (cost $43,141,226) CERTIFICATES OF DEPOSIT (4.5%)* Interest Maturity Principal rate (%) date amount Value Abbey National Treasury Services PLC/ Stamford, CT FRN 1.751 4/25/13 $300,000 $297,312 Bank of Montreal/Chicago, IL FRN (Canada) 0.911 10/3/13 500,000 501,854 Bank of Montreal/Chicago, IL FRN (Canada) 0.667 8/15/13 1,000,000 1,000,394 Bank of Nova Scotia/Houston FRN 0.998 1/27/14 300,000 300,011 Bank of Nova Scotia/Houston FRN 0.818 9/17/13 700,000 701,255 Bank of Nova Scotia/Houston FRN 0.668 9/12/13 400,000 399,736 Bank of Tokyo-Mitsubishi UFJ, Ltd. FRN (Japan) 0.817 9/4/12 327,000 326,504 Canadian Imperial Bank of Commerce/ New York, NY FRN (Canada) 0.661 10/1/12 500,000 500,218 Canadian Imperial Bank of Commerce/ New York, NY FRN (Canada) 0.658 12/11/12 300,000 300,246 Canadian Imperial Bank of Commerce/ New York, NY FRN (Canada) 0.439 10/15/12 350,000 350,011 Commonwealth Bank of Australia FRN (Australia) 1.705 1/17/14 350,000 352,831 DnB Bank ASA/New York FRN (Norway) 0.466 12/7/12 500,000 500,000 National Australia Bank, Ltd./New York FRN (Australia) 1.647 1/30/14 500,000 502,712 National Bank Canada/New York FRN 0.537 2/13/13 1,000,000 1,000,362 Nordea Bank Finland PLC/New York FRN 0.946 2/6/13 233,000 233,256 Nordea Bank Finland PLC/New York FRN 0.901 4/5/13 175,000 175,059 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.018 9/25/13 1,000,000 1,000,592 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.918 3/18/13 150,000 150,213 Toronto-Dominion Bank/NY FRN (Canada) 0.475 10/19/12 100,000 99,994 Total certificates of deposit (cost $8,691,906) ASSET-BACKED COMMERCIAL PAPER (2.7%)* Maturity Principal Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.511 8/22/12 $200,000 $199,600 CAFCO, LLC 0.621 9/25/12 700,000 699,337 CAFCO, LLC 0.500 8/14/12 600,000 599,892 Chariot Funding, LLC 0.220 8/16/12 500,000 499,954 CHARTA, LLC 0.601 9/17/12 1,000,000 999,217 CIESCO-LP 0.550 9/10/12 480,000 479,707 CRC Funding, LLC 0.450 8/8/12 1,000,000 999,913 Govco, LLC 0.520 8/2/12 600,000 599,991 Manhattan Asset Funding Co., LLC (Japan) 0.316 8/20/12 200,000 199,963 Total asset-backed commercial paper (cost $5,277,915) 31 MUNICIPAL BONDS AND NOTES (2.1%)* Principal amount Value Albany, Indl. Dev. Agcy. Civic Fac. VRDN (Albany Institute of History), Ser. A, 0.43s, 6/1/19 $400,000 $400,000 OH Hsg. Fin. Agcy. VRDN (Res. Mtge. Backed), Ser. E, GNMA Coll., FNMA Coll., 1s, 9/1/38 1,000,000 1,000,000 Union Cnty., Indl. Dev. VRDN (Del-Tin Fiber, LLC), 0.99s, 10/1/27 (Suntrust Bank (LOC)) 1,700,000 1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 1 1/4s, 3/1/38 1,000,000 1,000,000 Total municipal bonds and notes (cost $4,100,000) ASSET-BACKED SECURITIES (0.8%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 05-SD2, Class 1A3, 0.639s, 2035 $184,875 $161,765 Chase Funding Mortgage Loan Asset-Backed Certificates Ser. 04-2, Class 1A4, 5.323s, 2035 246,557 252,159 Ser. 04-1, Class 1A6, 4.266s, 2015 43,075 43,347 Countrywide Asset Backed Certificates FRB Ser. 05-1, Class MV3, 0.726s, 2035 600,000 546,000 FRB Ser. 05-4, Class MV1, 0.699s, 2035 154,633 152,082 FRB Ser. 05-AB1, Class A3, 0.546s, 2035 180,669 155,375 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3, 0.426s, 2036 231,433 227,105 Renaissance Home Equity Loan Trust FRB Ser. 07-3, Class AV1, 1.146s, 2037 53,596 51,587 Total asset-backed securities (cost $1,565,810) MORTGAGE-BACKED SECURITIES (0.5%)* Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A2, 5.574s, 2050 F $4,891 $4,886 Ser. 05-PWR9, Class A2, 4.735s, 2042 F 58,676 59,917 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 83,268 83,556 CWCapital Cobalt Ser. 07-C3, Class A2, 5.731s, 2046 79,713 82,332 Federal National Mortgage Association Ser. 04-61, Class CO, PO, zero %, 2031 4,008 3,994 Greenwich Capital Commercial Funding Corp. Ser. 07-GG11, Class A2, 5.597s, 2049 116,467 119,491 Ser. 05-GG5, Class A2, 5.117s, 2037 F 71,435 71,465 GS Mortgage Securities Corp. II 144A FRB Ser. 03-C1, Class J, 5.309s, 2040 F 129,000 129,582 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class A2, 5.318s, 2040 85,373 85,392 Morgan Stanley Capital I Ser. 07-HQ13, Class A2, 5.649s, 2044 57,588 57,982 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 231,611 256,576 Total mortgage-backed securities (cost $930,770) 32 REPURCHASE AGREEMENTS (0.3%)* Principal amount Value Interest in $158,894,000 joint tri-party repurchase agreement dated 7/31/12 with UBS AG due 8/1/12 — maturity value of $585,003 for an effective yield of 0.19% (collateralized by various mortgage backed securities with a coupon rates ranging from 3.00% to 3.50% and due dates ranging from 1/20/42 to 7/20/42, valued at $162,071,881) $585,000 $585,000 Total repurchase agreements (cost $585,000) TOTAL INVESTMENTS Total investments (cost $189,829,832) Key to holding’s abbreviations FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GNMA Coll. Government National Mortgage Association Collateralized LOC Letter of Credit MTN Medium Term Notes PO Principal Only VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 17, 2011 (commencement of operations) through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $192,548,954. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 69.9% Norway 1.0% United Kingdom 7.6 Denmark 0.8 Australia 5.6 Germany 0.8 Canada 5.3 Luxembourg 0.8 Sweden 4.1 Belgium 0.5 Netherlands 1.8 Other 0.4 Japan 1.4 Total 100.0% 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,589,420 $— Asset-backed commercial paper — 5,277,574 — Certificates of deposit — 8,692,560 — Commercial paper — 43,140,953 — Corporate bonds and notes — 125,598,738 — Mortgage-backed securities — 955,173 — Municipal bonds and notes — 4,100,000 — Repurchase agreements — 585,000 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 7/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $189,829,832) $189,939,418 Cash 500,227 Interest and other receivables 1,067,905 Receivable for shares of the fund sold 2,973,855 Receivable from Manager (Note 2) 97,740 Unamortized offering costs (Note 1) 33,510 Total assets LIABILITIES Payable for investments purchased 249,840 Payable for shares of the fund repurchased 1,522,438 Payable for investor servicing fees (Note 2) 4,856 Payable for custodian fees (Note 2) 4,829 Payable for Trustee compensation and expenses (Note 2) 58 Payable for administrative services (Note 2) 383 Payable for distribution fees (Note 2) 15,900 Payable for offering costs (Note 1) 160,937 Other accrued expenses 104,460 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $192,369,378 Undistributed net investment income (Note 1) 34,275 Distributions in excess of gains on investments (Note 1) 35,715 Net unrealized appreciation of investments 109,586 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($178,371,225 divided by 17,805,069 shares) $10.02 Net asset value and offering price per class B share ($385,969 divided by 38,567 shares)* $10.01 Net asset value and offering price per class C share ($2,054,341 divided by 205,287 shares)* $10.01 Net asset value and redemption price per class M share ($212,492 divided by 21,209 shares) $10.02 Net asset value, offering price and redemption price per class R share ($100,153 divided by 10,008 shares) $10.01 Net asset value, offering price and redemption price per class R5 share ($10,012 divided by 998 shares) $10.03 Net asset value, offering price and redemption price per class R6 share ($10,012 divided by 998 shares) $10.03 Net asset value, offering price and redemption price per class Y share ($11,404,750 divided by 1,137,227 shares) $10.03 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statement of operations For the period 10/17/11 (commencement of operations) to 7/31/12 INVESTMENT INCOME Interest (net of foreign tax of $368) (including interest income of $494 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 190,468 Investor servicing fees (Note 2) 8,718 Custodian fees (Note 2) 9,187 Trustee compensation and expenses (Note 2) 3,687 Administrative services (Note 2) 1,637 Distribution fees — Class A (Note 2) 49,378 Distribution fees — Class B (Note 2) 847 Distribution fees — Class C (Note 2) 4,513 Distribution fees — Class M (Note 2) 199 Distribution fees — Class R (Note 2) 395 Amortization of offering costs (Note 1) 127,427 Registration fees 48,275 Auditing 71,879 Other 21,149 Fees waived and reimbursed by Manager (Note 2) (320,732) Total expenses Expense reduction (Note 2) (112) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 35,715 Net unrealized appreciation of investments during the year 109,586 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets For the period 10/17/11 (commencement of INCREASE IN NET ASSETS operations) to 7/31/12 Operations: Net investment income $251,518 Net realized gain on investments 35,715 Net unrealized appreciation of investments 109,586 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (199,887) Class B (165) Class C (988) Class M (491) Class R (81) Class R5 (4) Class R6 (4) Class Y (15,623) Increase from capital share transactions (Note 4) 172,369,378 Total increase in net assets NET ASSETS Beginning of period (Note 5) 20,000,000 End of year (including undistributed net investment income of $34,275) The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended of period income (loss) a on investments operations income distributions end of period value (%) b (in thousands) netassets (%) c,d netassets (%) d (%) Class A July 31, 2012† .03 .02 (.03) * .32* .37* 2* Class B July 31, 2012† .01 .01 (.01) * .63* .05* 2* Class C July 31, 2012† .01 .01 (.01) * .63* .07* 2* Class M July 31, 2012† .03 .02 (.03) * .36* .32* 2* Class R July 31, 2012† .01 .01 (.01) * .63* .02* 2* Class R5 July 31, 2012†† .01 — e — e — e * .02* .05* 2* Class R6 July 31, 2012†† .01 — e — e — e * .02* .05* 2* Class Y July 31, 2012† .04 .03 (.04) * .24* .47* 2* * Not annualized. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitations in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets Class A 0.47% Class B 0.47 Class C 0.47 Class M 0.47 Class R 0.47 Class R5 0.04 Class R6 0.04 Class Y 0.47 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 39 Notes to financial statements 7/31/12 Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represents State Street Bank and Trust Company, references to “the SEC” represents the Securities and Exchange Commission and references to “Putnam Management” represents Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 17, 2011 (commencement of operations) through July 31, 2012. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR classR5, classR6 and classY shares. The fund began offering classR5 and R6 shares on July 2, 2012. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, class R5, class R6 and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR5, classR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and ClassR shares, but do not bear a distribution fee. ClassR, class R5, classR6 and class Y shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 40 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in 41 the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period ended, there were no temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $113,349 Unrealized depreciation (3,764) Net unrealized appreciation 109,585 Undistributed ordinary income 34,275 Undistributed short-term gain 35,715 Cost for federal income tax purposes $189,829,833 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $160,937 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.450% of the next $5 billion, 0.400% of the next $10 billion, 0.350% of the next $10 billion, 0.300% of the next $50 billion, 0.280% of the next $50 billion, 0.270% of the next $100 billion and 0.265% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $100,798 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $219,934 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 42 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $112 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $144, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of no monies in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $3,604,632 and $451,536, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 43 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 10/17/11 (commencement of operations) to 7/31/12 ClassA Shares Amount Shares sold 21,437,881 $214,611,492 Shares issued in connection with reinvestment of distributions 19,637 196,618 21,457,518 214,808,110 Shares repurchased (5,602,449) (56,104,277) Net increase For the period 10/17/11 (commencement of operations) to 7/31/12 ClassB Shares Amount Shares sold 34,033 $340,300 Shares issued in connection with reinvestment of distributions 16 158 34,049 340,458 Shares repurchased (5,482) (54,840) Net increase For the period 10/17/11 (commencement of operations) to 7/31/12 ClassC Shares Amount Shares sold 329,544 $3,293,421 Shares issued in connection with reinvestment of distributions 99 986 329,643 3,294,407 Shares repurchased (134,356) (1,342,537) Net increase For the period 10/17/11 (commencement of operations) to 7/31/12 ClassM Shares Amount Shares sold 11,373 $113,781 Shares issued in connection with reinvestment of distributions 48 491 11,421 114,272 Shares repurchased (212) (2,120) Net increase 44 For the period 10/17/11 (commencement of operations) to 7/31/12 ClassR Shares Amount Shares sold 1 $9 Shares issued in connection with reinvestment of distributions 7 81 8 90 Shares repurchased — — Net increase 8 For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR5 Shares Amount Shares sold 998 $10,000 Shares issued in connection with reinvestment of distributions —* 4 998 10,004 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 7/31/12 ClassR6 Shares Amount Shares sold 998 $10,000 Shares issued in connection with reinvestment of distributions —* 4 998 10,004 Shares repurchased — — Net increase For the period 10/17/11 (commencement of operations) to 7/31/12 ClassY Shares Amount Shares sold 2,350,615 $23,554,193 Shares issued in connection with reinvestment of distributions 1,011 10,141 2,351,626 23,564,334 Shares repurchased (1,224,399) (12,268,527) Net increase * Represents less than 1 share. 45 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at end of the Shares owned Percentage of ownership reporting period ClassA 1,956,059 10.99% $19,599,712 ClassB 10,008 25.95 100,181 ClassC 10,008 4.88 100,181 ClassM 10,028 47.28 100,478 ClassR 10,008 100.00 100,153 ClassR5 999 100.00 10,012 ClassR6 999 100.00 10,012 ClassY 10,038 0.88 100,679 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on October 17, 2011. Prior to October 17, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $19,500,000 1,950,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $494 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $33,761,233 and $33,761,233, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 46 Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 47 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 48 About the Trustees Independent Trustees 49 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 50 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Katinka Domotorffy Michael J. Higgins John A. Hill Vice President and Treasurer Investment Sub-Manager Paul L. Joskow Putnam Investments Limited Elizabeth T. Kennan Janet C. Smith 57–59 St James’s Street Kenneth R. Leibler Vice President, London, England SW1A 1LD Robert E. Patterson Principal Accounting Officer, George Putnam, III and Assistant Treasurer Marketing Services Robert L. Reynolds Putnam Retail Management W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Custodian President James P. Pappas State Street Bank Vice President and Trust Company Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Legal Counsel Principal Executive Officer, Vice President and Ropes & Gray LLP and Compliance Liaison BSA Compliance Officer Independent Registered Steven D. Krichmar Judith Cohen Public Accounting Firm Vice President and Vice President, Clerk, and KPMG LLP Principal Financial Officer Associate Treasurer Trustees Robert T. Burns Nancy E. Florek Jameson A. Baxter, Chair Vice President and Vice President, Proxy Liaquat Ahamed Chief Legal Officer Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand . In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2012* $62,909 $ $7,000 $- * For the period October 17, 2011 (commencement of operations) to July 31, 2012. For the fiscal year ended July 31, 2012 , the fund’s independent auditor billed aggregate non-audit fees in the amounts of $ 7,000, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31, 2012* $ - $ - $ - $ - * For the period October 17, 2011 (commencement of operations) to July 31, 2012. Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2012 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2012
